Per Curiam:

The only ground urged for reversal is that the decision is not sustained by sufficient evidence and is contrary t-' law. Very little evidence was necessary, in view of the defendant’s admission that he executed the order for the goods,, received and retained them, and refused to pay for them. The only principle of law discussed relates to the necessity for the performance of a condition precedent, but the agreement of the plaintiff to advertise the goods was not such a condition. The court allowed the defendant to recoup his damages sustained by reason of the failure of the plaintiff to advertise the goods, and the defendant has no just complaint of the decision.
The judgment is affirmed.